james r dixon petitioner v commissioner of internal revenue respondent sharon c dixon petitioner v commissioner of internal revenue respondent docket nos 9962-05l 9965-05l filed date ps were criminally prosecuted for failure_to_file individual income_tax returns for at the time ps were owners officers and employees of tryco corp which failed to file employment_tax returns and corporate_income_tax returns during this period as part of a plea agreement with the department of justice ps agreed that their wrongdoing had inflicted a tax loss on the irs of dollar_figure and acknowledged that they could be required to make restitution of this amount on advice of their attorney they transferred funds to tryco with instructions that tryco remit the funds to the irs in date tryco remitted dollar_figure to the irs with a cover letter from ps’ attorney designating the payment as payment of form taxes of the corporation that was to be applied to the withheld income taxes of ps for specified calendar quarters of in early ps’ accountants determined that ps actually owed dollar_figure more in individual income_tax for than tryco had remitted to the irs in date accordingly ps transferred additional verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie united_states tax_court reports funds to tryco and in date tryco remitted to the irs an additional check for dollar_figure the cover letter from ps’ attorney stated that the payment was submitted as a pre- assessment designated payment of form taxes of the corporation which represents the withheld income taxes of ps for the fourth quarter of ps argued for a downward adjustment to their sentence and for a probated sentence on the ground that they had remitted taxes to the irs in excess of the tax loss determined in the plea agree- ments they were sentenced to probation and a small fine subsequently r filed a notice_of_intent_to_levy on ps’ assets in satisfaction of their assertedly unpaid income_tax liabilities ps were granted a collection_due_process cdp hearing in which they challenged the levy on the ground that tryco’s remittances had discharged their income_tax liabilities in full the appeals officer upheld the levy concluding that tryco’s payments were not withheld at the source and cannot be designated to the withholding of a specific employee ps timely petitioned under sec_6330 for review of this determination held ps are not entitled to a credit under sec_31 for the dollar_figure tryco remitted to the irs in because funds in that amount were not actually with- held at the source by tryco from ps’ wages during see sec_1_31-1 income_tax regs held further this court has subject matter jurisdiction to determine whether r was obligated to honor tryco’s des- ignation of its delinquent employment_tax pay- ments toward ps’ income_tax liabilities for held further there is no need to decide the applicable standard of review in these cdp appeals because under ps’ alternative argument r’s proposed collection action would be impermissible either under an abuse_of_discretion standard or under a de novo standard held further r was required to honor tryco’s designa- tion of its delinquent employment_tax payments towards ps’ income_tax liabilities for because those payments discharged ps’ income_tax liabilities in full r’s proposal to levy on their assets to collect this tax a second time was an abuse_of_discretion juan f vasquez jr and renesha n fountain for peti- tioners w lance stodghill and derek b matta for respondent lauber judge this is a collection_due_process cdp appeal pursuant to sec_6330 petitioners challenge statutory references are to the internal_revenue_code code in effect verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie dixon v commissioner a decision by the internal_revenue_service irs or respondent to levy on their assets for the purpose of col- lecting their individual income_tax liabilities for petitioners were owners officers and employees of tryco corp tryco they challenge the proposed levy on the ground that these liabilities were fully discharged by pay- ments that tryco made to the irs in and these cases were tried before judge holmes in date and the facts are detailed in a separate memorandum opinion by judge holmes dixon v commissioner tcmemo_2013_207 filed concurrently with this opinion during and tryco remitted to the irs payments aggregating dollar_figure with respect to petitioners’ income_tax liabilities basing his findings in part on credi- bility determinations judge holmes concludes that pay- ments totaling dollar_figure that tryco remitted in date represent tax actually withheld at the source within the meaning of sec_3402 and sec_3403 he accordingly holds that petitioners are entitled to a credit under sec_31 for these payments dixon v commissioner at in this opinion we address the consequences for petitioners of the dollar_figure balance of tryco’s payments findings_of_fact some facts have been stipulated and the stipulation of facts and its accompanying exhibits are incorporated by this reference on date tryco submitted sepa- rate checks to the irs in the aggregate amount of dollar_figure with respect to petitioners’ income_tax liabilities for through these checks represented delinquent pay- ments of employment_tax for petitioners james dixon and sharon dixon respectively for the calendar quarters in those four tax years petitioners provided tryco with the funds to make these payments by executing a mortgage on their home and contributing the mortgage proceeds to tryco at the relevant times dollar amounts are rounded to the nearest dollar in referring to petitioners’ income_tax liabilities we generally mean their income_tax liabilities for exclusive of any interest additions to tax and penalties we address applicable_interest and penalties infra pp of this opinion verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie united_states tax_court reports each check tryco issued was accompanied by a substan- tially identical cover letter signed by petitioners’ attorney informing the irs that the check represented payment of form taxes of the corporation for a specified calendar_quarter in a specified amount to be applied to the withheld income taxes of employee sharon dixon or to the withheld income taxes of employee james r dixon as the case may be the memo line on each check was inscribed designated payment of taxes for sharon dixon or des- ignated payment of taxes for james r dixon for the relevant calendar_quarter judge holmes concludes that dollar_figure of the total amount tryco remitted in date represents tax that tryco actually withheld at the source from petitioners’ wages during the balance of the date remit- tance or dollar_figure represented the tax loss that petitioners and the department of justice agreed that the federal government had suffered as a result of petitioners’ tax crimes of this tax loss dollar_figure was allocable to sharon dixon and dollar_figure was allocable to james dixon in their plea agreements executed date petitioners acknowledged that they may be required to make full res- titution for the losses sustained by the internal_revenue_service as a result of the offenses of conviction see gen- erally u s sentencing guidelines manual sec_5e1 discussing restitution john a townsend et al tax crimes under the plea agreements the mag- nitude of the tax loss would be taken into account for sen- tencing purposes in early petitioners’ accountants determined that petitioners actually owed dollar_figure more in individual income_tax for than tryco had remitted to the irs in date accordingly petitioners contributed addi- tional funds to tryco and on date tryco remitted under the federal sentencing guidelines the tax loss suffered by the government determines the offense level which in turn affects the sen- tence received by the defendant-the higher the offense level the longer the possible prison term see generally john a townsend et al tax crimes a tax loss between dollar_figure and dollar_figure equates to an offense level of as compared with a maximum offense level of for a tax loss exceeding dollar_figure million see u s sentencing guidelines manual sec_2t4 tax table verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie dixon v commissioner to the irs an additional check for dollar_figure the cover letter accompanying this check signed by petitioners’ attorney informed the irs that the payment was submitted as a pre- assessment designated payment of form taxes of the corporation tryco for calendar_quarter and which rep- resents the withheld income taxes of employee james r dixon and employee sharon dixon before sentencing petitioners argued for a downward departure from the federal sentencing guidelines and for a probated sentence on the ground that they had remitted taxes to the irs substantially in excess of the tax loss determined in their plea agreements on date each petitioner was sentenced by the u s district_court for the southern district of texas to four years’ probation and a rel- atively small fine the irs accepted all of tryco’s payments according to irs transcripts of petitioners’ accounts the irs initially credited these payments to petitioners’ income_tax liabilities as designated by tryco if credited to petitioners’ account these payments would have fully discharged their income_tax liabilities excluding any applicable_interest and penalties subsequently the irs reversed itself and chose to disregard tryco’s designation instead the irs applied the payments to tryco’s general unpaid employment_tax liabil- ities which then exceeded dollar_figure million respondent ultimately issued petitioners a notice_of_intent_to_levy on their assets in satisfaction of their assertedly unpaid income_tax liabilities petitioners requested and were granted a cdp hearing under sec_6330 after several exchanges the appeals officer upheld the levy con- cluding that tryco’s and payments were not with- held at the source and cannot be designated to the withholding of a specific employee petitioners timely peti- tioned this court under sec_6330 for review of the appeals officer’s determination they resided in texas when they filed the petition opinion petitioners advance two distinct arguments in support of their position first they contend that they are entitled to a withholding credit under sec_31 not only for the verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie united_states tax_court reports dollar_figure that judge holmes finds tryco to have actually withheld at the source but also for the balance of the funds totaling dollar_figure that tryco remitted to the irs in date and date second in the event we determine that no credit is available under sec_31 petitioners contend that the irs was obligated to honor tryco’s designation of this dollar_figure toward payment of petitioners’ income_tax liabilities and that the irs is therefore precluded from levying on their assets to collect this tax a second time we discuss these arguments in turn i credit under sec_31 sec_3402 captioned income_tax collected at source requires that an employer withhold from its employees’ wages and remit directly to the irs the income_tax that employees are expected to owe for that year on the basis of exemptions the employees claim on their forms w-4 employee’s withholding allowance certificate the employer periodically remits and reports to the irs on form sec_941 the aggregate funds withheld from its employees at the end of the year the employer determines the amounts withheld for employees individually these amounts are reported to the irs and employees on separate forms w-2 wage and tax statement and the combined information is reported to the irs on form w-3 transmittal of wage and tax statements the employer is required to collect the tax by deducting and withholding the amount thereof from the employee’s wages as and when paid either actually or constructively sec_31_3402_a_-1 employment_tax regs the adverb constructively refers not to constructive withholding of the tax at the source but to constructive_payment of wages the regulations explain that w ages are constructively paid when they are credited to the account of or set apart for an employee so that they may be drawn upon by him at any time ibid if an employer actually withholds tax from an employee’s wages but withholds less than the correct amount of tax sec_6205 provides that proper adjustments with respect to both the tax and the amount to be deducted shall be made without interest in such manner and at such times as the secretary may by regulations prescribe the regula- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie dixon v commissioner tions allow an employer to correct an underwithholding on a supplemental return filed as late as the last day on which the return is required to be filed for the return_period in which the error was ascertained sec_31_6205-1 employment_tax regs the employer must concurrently notify the employee by furnishing a corrected form_w-2 styled form w-2c when an employer timely corrects an underwithholding in this manner it is instructed to collect the underwithheld income_tax from the employee on or before the last day of such year by deducting such amount from remuneration of the employee sec_31_6205-1 employment_tax regs the proper adjustment procedure outlined in sec_6205 is beneficial to employers because it enables them to correct an underwithholding of tax without paying interest or penalties to the irs the regulations emphasize however that there is a limited time during which an employer may avail itself of this benefit a subsequent reporting con- stitutes an adjustment within the meaning of this section only if the return or supplemental return on which the underpayment is reported is filed within the prescribed time period sec_31_6205-1 employment_tax regs see sec_31_6205-1 employment_tax regs amounts pay- able under proper adjustment procedure shall be paid to the district_director without interest at the time fixed for reporting the adjustment sec_3403 provides that t he employer shall be liable for the payment of the tax required to be deducted and with- held under this chapter the regulations confirm that an employer who is required to deduct and withhold income_tax under sec_3402 is liable for the payment of such tax whether or not it is collected from the employee by the employer sec_31_3403-1 employment_tax regs if an employer fails to withhold and the tax in question is subse- quently paid_by the employee sec_3402 ensures against double collection by relieving the employer of liability except as otherwise noted the sec_6205 regulations cited in this opinion were those in effect during the tax years at issue those regula- tions were superseded by regulations finalized on date t d 2008_2_cb_293 which apply to any error ascertained after date the regulations do not differ substantially from the prior regu- lations verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie united_states tax_court reports for that same tax but it makes clear that the employer is not thereby relieved from liability for any penalties or addi- tions to the tax otherwise applicable in respect of such failure to deduct and withhold sec_3402 sec_31 sets forth the consequences for the employee of the employer’s withholding at the source it pro- vides that the amount withheld by the employer as tax from an employee’s wages shall be allowed to the recipient of the income as a credit against his or her income_tax_liability for that year this credit is available only i f the tax has actu- ally been withheld at the source sec_1_31-1 income_tax regs the requirement of actual withholding at the source is confirmed by sec_3402 which provides that an employer making payment of wages shall deduct and with- hold tax upon such wages if an employer remits funds to the irs years after the wages were paid and the sec_6205 window for making proper adjustment has closed that pay- ment cannot represent a withholding of tax upon such wages see sec_6513 employee deemed to have paid tax on april following close of the tax_year only when tax has been actually deducted and withheld at the source see also 496_us_53 withholding thus occurs at the time of payment to the employee of his net wages 323_f2d_751 9th cir sec_31 affords the taxpayer a credit for tax actually withheld from his wages by his employer aff ’g in part rev’g in part 39_tc_78 if the tax is actually deducted and withheld at the source credit or refund shall be made to the recipient of the income even though such tax has not been paid over to the government by the employer sec_1_31-1 income_tax regs this statutory scheme sets forth clearly the conditions under which a taxpayer is entitled to a sec_31 with- holding credit an employee’s entitlement to this credit depends on whether the income_tax in question has actually been withheld at the source by the employer sec_1_31-1 income_tax regs tax is deemed to have been actually with- held at the source only if the employer a contemporaneously withholds tax in the correct amount or b corrects an under- withholding of the tax by making a proper adjustment within the period prescribed by sec_6205 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie dixon v commissioner neither of these conditions was satisfied with respect to the dollar_figure of aggregate payments in issue here neither the dollar_figure attributable to the tax loss occasioned by peti- tioners’ offenses nor the dollar_figure attributable to errors discov- ered by petitioners’ accountants in early represents funds contemporaneously withheld at the source by tryco from petitioners’ wages and these payments submitted in date and date respectively were made well outside the time period prescribed by sec_6205 for making proper adjustments to an underwithholding for the fourth quarter of petitioners are accordingly foreclosed from claiming a withholding credit under sec_31 for these sums in holding that a sec_31 credit is unavailable in these circumstances we answer the question that we left open in 138_tc_228 there the taxpayer advanced a constructive withholding theory in support of his contention that he was entitled to a sec_31 credit against his individual income_tax_liability for for a payment that his corporation allegedly made to the irs in or see id pincite we found no need to decide this question in mclaine finding as a fact that no payment had been made by the corporation in the later years see id pincite judge halpern in his concurring opinion did reach this question concluding that when an employer pays in a later year the nonwithheld income_tax of an employee for an earlier year the employee as a matter of law is not entitled to a credit under sec_31 see id pincite halpern j concurring we express now our agreement with judge halpern’s conclusion in finding it unnecessary to decide the sec_31 issue in mclaine we noted that w e may one day be presented with a case in which the irs proposes to collect a party’s liability that has been paid_by another person t c pincite that day has arrived petitioners distinctly advance an alternative in whalen v commissioner tcmemo_2009_37 97_tcm_1147 we suggested in dictum that a tax payment by an employer in with respect to an employee’s tax_liability for could plausibly be characterized as withholding_tax under chapter with a corresponding sec_31 credit being allowed to a proper recipient this opinion clari- fies the court’s position and concludes that a sec_31 withholding credit would not be allowable to the taxpayer in such circumstances verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie united_states tax_court reports argument premised on tryco’s specific designation of its date and date payments for a credit of dollar_figure against their income_tax liabilities we turn now to this alternative argument ii credit through specific designation of tax payment a jurisdiction at the outset the irs argues that we lack subject matter jurisdiction to decide whether it was obligated to honor tryco’s specific designation of the delinquent employment_tax payments respondent notes correctly that this court for the tax years at issue generally lacked juris- diction concerning employment_tax liabilities from that premise respondent concludes that we have no jurisdiction to decide whether an employer’s designated payments of delinquent employment_taxes should properly be credited to the income_tax liabilities of the named employees we reject this argument because respondent’s conclusion does not fol- low from his premise sec_6330 governs judicial review of cdp deter- minations by the irs the statute in its current form states that the taxpayer may appeal a cdp determination to the tax_court and the tax_court shall have jurisdiction with respect to such matter before however the statute provided two different avenues of appeal to the tax_court or if the tax_court does not have jurisdiction of the under- lying tax_liability to a district_court of the united_states sec_6330 before amendment by the pension_protection_act of pub_l_no sec_855 sec_120 stat pincite the underlying tax liabilit ies over which this court has jurisdiction consist of income_tax imposed by subtitle a estate_and_gift_taxes imposed by subtitle b and certain excise_taxes imposed by chapter sec_42 through see sec_6213 this court generally lacks jurisdiction over employment_taxes except to determine under sec_7436 the proper amount of employment_tax consequent upon a determination that a person should be classified as an employee as opposed to an independent_contractor the underlying tax liabilit ies that were the subject of petitioners’ cdp hearing were their income_tax liabilities for during the hearing petitioners contended that verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie dixon v commissioner respondent should not levy to collect this tax because the tax by virtue of tryco’s designated payments had already been paid sec_6330 provides that a taxpayer may raise at a cdp hearing any relevant issue relating to the unpaid tax or the proposed levy petitioners’ contention that the allegedly unpaid tax for had already been paid was surely relevant to respondent’s proposal to levy on their assets to collect this same tax the appeals officer considered and rejected petitioners’ designation argument concluding that tryco’s payments cannot be designated to the withholding of a spe- cific employee we have jurisdiction to review that conclu- sion because it determines whether petitioners have unpaid income_tax liabilities that are a proper subject of irs collec- tion action in determining whether the irs may properly take collection action our jurisdiction extends to facts and issues in nondetermination years where they are relevant to computing the unpaid tax 125_tc_14 ndollar_figure as we concluded in freije an issue relevant to computing the unpaid tax surely includes a claim that the ‘unpaid tax’ has in fact been satisfied by a remittance that the commissioner improperly applied elsewhere id pincite in sum because the question whether tryco’s designated payments should have been credited toward petitioners’ income_tax liabilities is relevant to computing the unpaid tax we have jurisdiction to decide this question the extent of our jurisdiction over employment_tax liabilities is immaterial because the underlying tax_liabilities at issue on this appeal are petitioners’ income_tax liabilities for b standard of review sec_6330 does not prescribe the standard of review that this court shall apply in reviewing an irs administrative determination in a cdp case the general parameters for such review are marked out by our prece- dents we generally review the appeals officer’s determina- tion as to the propriety of particular collection action for abuse_of_discretion 134_tc_280 114_tc_604 in some situations the taxpayer may not have received a verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie united_states tax_court reports notice_of_deficiency or may not otherwise have had an oppor- tunity to challenge the tax assessed against him where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo see wadleigh t c pincite sego t c pincite 114_tc_176 the irs did not send petitioners a notice_of_deficiency for the tax years at issue in their posttrial brief petitioners accordingly urged a de novo standard of review in its posttrial brief the irs agreed that s ince the validity of the underlying tax_liability is at issue the court will deter- mine the underlying tax_liability de novo there is some uncertainty in our precedents as to whether a de novo standard of review applies where as here the con- troversy concerns the proper application to the tax_liability at issue in the cdp hearing of a credit overpayment or remittance petitioners contend that respondent’s refusal to honor tryco’s designation of the date and date payments was inconsistent with judicial precedent and with the published irs administrative position if that is so respondent’s proposed collection action would be impermis- sible under an abuse_of_discretion standard as well as under a de novo standard we accordingly do not need to decide whether petitioners’ challenge involves a dispute concerning their underlying tax_liability as to which a de novo standard of review would apply compare 116_tc_60 applying de novo standard where taxpayer challenged application of overpayment cred- its reasoning that the validity of the underlying tax_liability ie the amount unpaid after application of credits to which petitioner is entitled was properly at issue with kovacevich v commissioner tcmemo_2009_160 98_tcm_1 ndollar_figure applying abuse of discre- tion standard where taxpayer challenged application of tax_payments rea- soning that questions about whether a particular check was properly cred- ited to a particular taxpayer’s account for a particular tax_year are not challenges to his underlying tax_liability and orian v commissioner tcmemo_2010_234 100_tcm_356 same see also 125_tc_14 comfort plus health care inc v commissioner u s tax cas cch para big_number at big_number big_number d minn applying abuse_of_discretion standard where taxpayer in cdp case challenged irs failure to credit overpay- ments verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie dixon v commissioner c designated payment respondent agrees that the law generally allows taxpayers to designate how voluntary tax_payments should be applied respondent does not dispute that tryco’s tax_payments were voluntary and he appears to agree that tryco’s directions if followed would result in applying the dollar_figure as a credit toward petitioners’ income_tax liabilities respond- ent’s position is that the irs policy of honoring designations while well established is limited this policy is assertedly confined to designations of tax_payments to a particular tax period or to a particular type of tax eg to trust fund tax_liabilities as opposed to corporate_income_tax liabilities according to respondent there is no legal basis for insisting that the irs honor the designation of a delinquent employ- ment tax payment toward the income_tax_liability of a spe- cific employee we can discover no such limitation on the irs’ obligation to honor the designation of voluntary tax_payments either in published irs administrative pronouncements or in the judicial decisions that have cited and relied upon them for the past years as explained more fully below we accord- ingly reject respondent’s argument and hold that petitioners should have received a credit of dollar_figure toward their income_tax liabilities by virtue of tryco’s designated pay- ments in revrul_73_305 1973_2_cb_43 the irs announced its position that voluntary partial payments of assessed tax penalties and interest are to be applied as the taxpayer des- ignates this rule was made applicable to all taxes under the internal_revenue_code of except alcohol_tobacco_and_firearms taxes withheld employment_taxes and col- lected excise_taxes id c b pincite the irs revised and expanded this position six years later in revrul_79_284 1979_2_cb_83 it there held that the designation policy announced in revrul_73_305 supra applies to withheld employment_taxes and collected excise_taxes where the tax- payer provides specific written instructions for the applica- tion of a voluntary partial payment only where no des- ignation is made by the taxpayer would the irs apply the payment in a manner serving its best interest verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie united_states tax_court reports revrul_79_284 supra was superseded after the tax_payments in issue by revproc_2002_26 2002_1_cb_746 which was published to update and restate the posi- tion announced in the prior ruling it similarly holds that when the taxpayer provides specific written directions as to the application of a voluntary partial payment the service will apply the payment in accordance with those directions the internal_revenue_manual irm defines a designated payment as a voluntary payment that the taxpayer has directed to be applied in a particular manner ie a specific period kind of tax tax portion interest etc irm pt date current version at irm pt date the principle that the irs must honor a taxpayer’s des- ignation of a voluntary tax payment has been recognized repeatedly by the courts we have discovered no case addressing the specific fact pattern involved here where a taxpayer designates a voluntary payment toward the income_tax_liability of a named third party however the commis- sioner’s published position concerning designated payments refers broadly to voluntary payments that a taxpayer has directed to be applied in a particular manner irm pt and the courts have expressed their understanding of the irs policy in similarly unqualified terms the supreme court has stated irs policy permits tax- payers who ‘voluntarily’ submit payments to the irs to des- ignate the tax_liability to which the payment will apply 495_us_545 see 436_us_238 ndollar_figure noting exception where payment results from enforced collection methods these cases are appealable to the court_of_appeals for the fifth circuit see sec_7482 the court_of_appeals has stated i f a taxpayer directs that a payment be applied in a certain manner the irs must abide by the taxpayer’s direction 808_f2d_411 5th cir the courts of appeals for the third sixth seventh ninth and tenth circuits have recognized the duty_of the irs to respect the taxpayer’s designation of a voluntary payment this court has consistently done the see irs v kaplan in re kaplan 104_f3d_589 3d cir a ny payment made on the corporate account involved is deemed to rep- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie dixon v commissioner same see eg worthan v commissioner tcmemo_2012_263 at n i f the irs has assessed additional taxes penalties and interest ‘at the time the taxpayer voluntarily tenders a partial payment that is accepted by the service and the taxpayer provides specific written directions as to the application of the payment the service will apply the payment in accordance with those directions ’ quoting revproc_2002_26 sec_3 c b pincite cooley v commissioner tcmemo_2012_164 103_tcm_1875 n a taxpayer making a voluntary payment can designate the liability she wants her payment to cover and the irs will apply the payment as the taxpayer directs respondent notes correctly that many of these cases involved trust_fund_taxes where the dispute centered on whether an employer’s tax payment should be applied to its corporate_income_tax obligations or rather to employment_tax obligations for which its officers and employees would have individual liability as responsible persons respondent resent payment of the employer portion of the liability unless there was some specific designation to the contrary by the taxpayer 961_f2d_867 9th cir when a taxpayer sub- mits a voluntary payment she may designate to which liability the money should be applied lorenzini v united_states 946_f2d_895 wl at 6th cir voluntary partial payments will be applied to withheld employment_taxes as designated by the tax- payer 703_f2d_1030 7th cir when a taxpayer makes voluntary payments to the irs he has a right to direct the application of payments to whatever type of liability he choos- es citing 326_f2d_451 10th cir in all of these cases the duty_of the irs to honor a taxpayer’s designa- tion of a voluntary payment was common ground the disputes focused on whether the payment was voluntary and or whether the taxpayer had made a proper and unambiguous designation see eg kaplan f 3d pincite concluding that irs can generally apply payment as it wishes in the absence of a written designation by employer irs v energy res co in re energy res co 871_f2d_223 1st cir concluding that payment made pursuant to bankruptcy court order was not voluntary aff ’d on other grounds 495_us_545 wood f 2d pincite con- cluding that employer had made no specific designation of its payment because sec_7501 requires employers to hold taxes collected and withheld from employees’ wages in trust for the united_states these taxes are commonly referred to as trust_fund_taxes see slodov u s pincite officers or employees who are responsible for collecting the tax are commonly referred to as responsible individuals or responsible per- continued verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie united_states tax_court reports acknowledges the irs’ policy of honoring an employer’s des- ignation of voluntary payments between these two types of taxes in his view however petitioners inappropriately seek to extend this policy beyond designating a payment for a spe- cific type of tax and argue that an employer should be allowed to designate a payment as the withholding of a par- ticular employee according to respondent designated employment_tax payments can be applied only to an employer’s overall employment_tax obligations no authority assertedly exists for allowing an employer to designate pay- ments as withholding for a specific employee so that employees remain liable for their separate and independent income_tax obligations notwithstanding the employer’s des- ignated payment thereof we find no such gloss on the irs’ policy of honoring des- ignated tax_payments in its published administrative posi- tion which it is obligated to follow 119_tc_157 or in the judicial decisions that have repeatedly recognized this obligation this supposed gloss moreover is at odds with established practice in employment_tax refund litigation and with inferences logically drawn from sec_6331 generally a taxpayer must pay the entirety of an assessed tax or proposed deficiency in order to support jurisdiction of a refund_suit under u s c sec_1346 see 362_us_145 however under a doctrine first enunciated in 280_f2d_89 8th cir a well-established exception to this full-payment rule exists with respect to divisible taxes the employment_tax for which an employer is liable under sub- title c is a divisible_tax because each portion of the tax relates to a specific employee and calendar_quarter an employer is permitted to pay a divisible portion of its employ- ment tax_liability file a refund claim for that amount and commence refund litigation under u s c sec_1346 when the claim is denied the united_states then typically counterclaims for the balance of the tax in dispute see eg univ of chi v 547_f3d_773 7th cir 988_f2d_975 9th sons energy res co u s pincite see infra p verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie dixon v commissioner cir 566_f2d_50 5th cir cca date this divisible_tax litigation procedure is beneficial to employers enabling them to seek resolution of an employ- ment tax dispute by means of a test case without the neces- sity of paying up front the entire amount at issue for numerous workers this procedure is commonly used to establish the status of particular workers or a particular class of workers as employees or independent contrac- tors see eg 383_fedappx_381 5th cir 910_fsupp_1316 e d tenn theodore d peyser refund litigation 631-4th tax mgmt bna a-5 t o sue for a refund of employment_tax one must first pay the tax or penalty assessed as to one employee for a single quarter sec_6331 governs levy and seizure of property to satisfy federal tax obligations sec_6331 provides that no levy shall be made against an employer with respect to any unpaid divisible_tax during the pendency of any proceeding brought by the employer for recovery_of any portion of such divisible_tax a divisible_tax for purposes of this section includes employment_taxes imposed by subtitle c see sec_6331 this bar against levies applies where the deci- sion in the pending refund_suit would be res_judicata with respect to such unpaid tax and where the employer would be collaterally estopped from contesting such unpaid tax by reason of such proceeding sec_6331 and b in order for this statutory scheme to function as congress intended an employer will often find it necessary to des- ignate employment_tax payments toward the tax_liabilities of specific employees a large company with complex operations may have multiple locations with distinctive activities it may have multiple classes or categories of workers who manifest varying indicia of employee and independent con- tractor status or who receive different kinds of payments that may or not be wages collateral_estoppel applies only where the facts actually litigated are the same as the facts in the collateral pro- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie united_states tax_court reports ceeding thus in order to ensure that a decision in the refund_suit will have collateral_estoppel effect with respect to all affected workers the employer must ensure that it has paid employment_taxes for at least one worker in each dis- tinct employment class if an employer fails to establish full payment of employment_taxes for at least one affected worker for one calendar_quarter the case may be dismissed for lack of jurisdiction see eg 47th street setting corp v united_states a f t r 2d ria s d n y dismissing refund_suit where employer had two classes of workers and failed to pay full employment_taxes for one cal- endar quarter for any worker whom the irs had reclassified as an employee where an employer has distinct employment classes it is hard to see how it can meet the threshold requirement to prove it has paid taxes for at least one employee in each con- tested class unless it can designate payments toward the tax_liabilities of specific employees-ie designate which portion s of such divisible_tax are being remitted sec_6331 and it is hard to see how refund litigation could be instituted on the terms congress contemplated unless the irs is bound to honor the employer’s designation the irm explicitly defines a designated payment to include a vol- see 439_us_322 dis- cussing collateral_estoppel 224_f2d_788 5th cir same aff ’g in part rev’g in part 22_tc_318 90_tc_162 an important factor when applying collateral_estoppel is whether t he issue in the sec- ond suit is identical in all respects with the one decided in the first suit aff ’d 904_f2d_525 9th cir accord gerald a kafka rita a cavanagh litigation of federal civil tax controversies para pincite 2d ed available pincite wl at t he employee or transaction to which the tax relates must be representative of all employees or transactions for which the tax was assessed if the employee or the transaction is not rep- resentative the collateral_estoppel effect of any judgment could be mini- mized see also 254_fsupp_517 s d n y finding that taxpayers failed to prove they had paid the employment_taxes for one employee for one quarter and dismissing com- plaint aff ’d 370_f2d_612 2d cir gerald a kafka refund litiga- tion in the u s district_court and u s court of federal claims st009 ali-aba care must be taken to ensure that the payment does in fact correspond to a single employee or event that is in issue verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie dixon v commissioner untary payment that the taxpayer directs to be applied to a specific tax portion irm pt ensuring that the irs honors taxpayer designations of voluntary tax_payments is essential to vindicate the policy against double collection of the same tax in the instant cases there is a single underlying tax liability-petitioners’ individual income_tax liabilities for the code pro- vides two ways to collect this tax from the employer as with- holding tax under sec_3402 and sec_3403 and from the employee when he files his annual form_1040 u s indi- vidual income_tax return as the supreme court stated in 528_us_431 with- holding and estimated_tax remittances are not taxes in their own right but methods for collecting the income_tax the principal liability for the income_tax is borne by the tax- payer-employee under sec_1 the employer bears liability for this tax under sec_3403 but it is a derivative liability arising from its status as a withholding_agent such derivative liability for withholding agents is common in a multitude of code settings sec_3101 imposes a share of the fica tax on the employee sec_3102 provides that this tax shall be collected by the employer who thus bears derivative liability for the employee’s share of the fica tax under sec_3405 the payor of pensions and annuities bears derivative liability for the distributee’s income_tax under sec_3406 a financial_institution required to perform backup withholding on payments of interest and dividends bears derivative liability for the inves- tor’s income_tax in none of these contexts does the code explicitly provide that the employee distributee or investor will receive toward her principal liability a credit for pay- ments the payor makes toward its derivative liability but see whalen v commissioner t c m cch pincite while we agree with respondent that the tax_liability of an employer under sec_3403 and sec_7501 is independent of the liability imposed on the employee under sec_1 we also agree with petitioner that these two liabilities are for the same income_tax h_r doc no pincite employment_tax borne by employer is not an additional tax-merely a collection de- vice verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie united_states tax_court reports the irs allows such a credit as it must because failure to do so would result in double collection of the same tax an analogous principle has been recognized in so-called responsible_person cases sec_6672 provides that if an officer_or_employee responsible for withholding and collecting employment_taxes from employees willfully fails to do so he or she shall be liable to a penalty equal to the total amount of the tax evaded or not collected or not accounted for and paid over this penalty is often called the trust fund recovery penalty because it provides a mechanism for col- lecting from an employer’s responsible persons employment_taxes that should have been collected and held in trust for the united_states sec_7501 see 138_tc_348 in this setting the employer bears principal liability under sec_3403 for the trust_fund_taxes that should have been withheld and the responsible persons bear derivative liability for those same taxes under sec_6672 in a responsible_person situation numerous individuals and or entities may be liable for redundant penalties deriving from the same unpaid tax see 665_f2d_743 5th cir there is no code provision that explicitly grants a credit to one person against his penalty assessment if the irs later collects the tax directly from the employer or collects the judge holmes suggests in dissent that the code does have an explicit provision allowing credits for tax withheld from payments of pensions an- nuities interest and dividends see holmes op p this provision he says is none other than the very same sec_31 that we have discussed previously sec_31 however is entitled tax withheld on wages and sec_31 is entitled wage withholding for income_tax purposes by its terms sec_31 does not apply to pensions and annuities under sec_3405 or to interest and dividends under section 3406-except as it ap- plies by analogy which bolsters our point judge holmes likewise points to no code section that explicitly provides a credit to the employee for the employer’s payment of employee fica tax rather he infers that the em- ployee must be entitled to a credit from sec_31_3102-1 employment_tax regs until collected from the employer the employee also is liable for the employee tax with respect to all the wages received by him but not even this regulation provides an explicit credit for the employee when the employer pays the tax judge holmes’ inference that a credit must be available is reasonable precisely because the structure and logic of the code’s withholding provisions mandate such crediting to avoid dou- ble collection of the same tax verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie dixon v commissioner penalty from others but in practice such crediting does occur under a longstanding irs policy which recognizes that the sec_6672 penalty is a method of collecting trust_fund_taxes once not twice see irm pt date the withheld income and employment_taxes will be collected only once whether from the business or from one or more of its responsible persons id pt date even though the service may make assessments against more than one responsible_person for a particular quarterly liability it ultimately only collects the total amount once the supreme court recognized this policy years ago in 436_us_268 ndollar_figure i t is irs policy that the amount of the tax will be collected only once after the tax_liability is satisfied no collection action is taken on the remaining 100-percent pen- alties this well-established irs policy against double collection of trust_fund_taxes illuminates the proper disposition of the question presented here just as there is no code provision explicitly mandating that an employer’s late payment of employment_tax must be credited toward a responsible per- son’s liability for the sec_6672 penalty so too there is no code provision explicitly mandating that an employer’s des- ignated late payment of employment_tax be credited toward the designated employee’s liability for income_tax but in both cases despite the code’s silence as to the availability of a credit the payment of the one necessarily satisfies the accord eg 784_f2d_1238 5th cir a s a matter of policy the govern- ment does not retain payments exceeding the underlying withholding_tax delinquency 362_f2d_629 8th cir govern- ment is entitled to only one satisfaction of trust_fund_taxes 138_tc_348 n the irs collects the trust fund liability no more than once 359_fsupp2d_693 e d tenn because the irs is entitled to only one satis- faction of the trust fund tax_liability once it has obtained that satisfaction from the employer it must abate all assessments against responsible indi- viduals under sec_6672 203_fsupp2d_416 d md e ven absent the internal irs policy the agency is not entitled to double recovery under sec_6672 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie united_states tax_court reports other the irs must allow a credit in both situations to avoid double collection of the same tax the outcome that we believe to be supported by judicial precedent and sound tax policy is likewise supported by common sense petitioners themselves supplied tryco with the dollar_figure at issue they contributed these funds to their corporation on the advice of their attorney with explicit instructions that the funds be remitted to the irs and des- ignated toward payment of their income_tax liabil- ities these funds were paid to the irs pursuant to peti- tioners’ plea agreement with the department of justice which stated that they may be required to make full restitu- tion for the losses sustained by the internal_revenue_service as a result of their tax offenses petitioners success- fully argued for probated sentences on the ground that they had remitted taxes to the irs in excess of the tax loss determined in their plea agreements since these payments were intended as restitution for petitioners’ tax offenses those payments should logically be credited toward peti- tioners’ liability for the tax years that were the sub- ject of the criminal tax case it would be inequitable and inconsistent with the premises of the plea agreement and sentencing for the irs to insist on collecting this same tax again for these reasons we hold that the irs was obligated to its delinquent honor tryco’s designation of judge holmes contends that petitioners cannot point to a single cred- it under current law that would cause tryco’s payment to erase their own income-tax liability and that the court has therefore mint ed a new tax_credit nowhere to be found in the code see holmes op pp his opinion proceeds from the erroneous premise that a credit to a taxpayer’s account can arise only by virtue of a specific code provision in ch subch a pt iv captioned credits against tax in fact there is no section in the code providing that a payment of tax shall be credited against the li- ability for that tax but of course such payments must be so credited if a person remits dollar_figure to the irs and designates it toward payment of his gift_tax liability the irs would credit that payment toward his gift_tax liability if a grandson remits dollar_figure to the irs and designates it toward payment of his grandmother’s gift_tax liability the irs would we hope_credit that payment toward his grandmother’s gift_tax liability in both cases the credit arises not by virtue of a specific code provision but by virtue of the irs’ honoring the taxpayer’s designation and crediting the ac- count of the relevant taxpayer for the relevant tax verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie dixon v commissioner employment_tax payments to petitioners’ income_tax liabil- ities for respondent’s failure to honor this designa- tion was an abuse_of_discretion the dollar_figure payments at issue if properly credited to petitioners’ account would have fully discharged liabilities excluding any applicable_interest and penalties the irs therefore may not levy on their assets to collect this tax a second time their income_tax an important corollary of our holding concerns penalties and interest sec_6513 provides that a ny tax actu- ally deducted and withheld at the source shall in respect of the recipient of the income be deemed to have been paid_by him on the 15th day of the fourth month fol- lowing the close of his taxable_year with respect to which such tax is allowable as a credit under sec_31 the dollar_figure at issue here was not actually deducted and with- held at the source and no credit therefor is allowable to petitioners under sec_31 tryco’s designated payments thus result in a credit to petitioners’ account as of date and date respectively not as of date respondent accordingly may levy on petitioners’ assets to col- judge buch in dissent errs in suggesting that our opinion sanctions double-dipping by tryco see buch op p the dollar_figure that tryco re- mitted to the irs in consisted of delinquent employment taxes-specifically income taxes that were not deducted and withheld from its employees’ wages contemporaneously but were being remitted five years late logically these nonwithheld income taxes must be attributable to some employee on tryco’s payroll during the relevant tax years in des- ignating its payments tryco was simply identifying james and sharon dixon rather than john and sally doe as the employees to whose ac- counts these income_tax payments should be credited this is not double- dipping it is true that by making these designated payments tryco was simultaneously discharging the dixons’ income_tax_liability under sec_1 and its own withholding_tax liability under sec_3403 but this is what happens in the normal situation when the employer withholds in- come tax from its employees’ wages and remits that tax to the irs as ex- plained in the text see supra p there is a single underlying tax liabil- ity involved in these cases-petitioners’ individual income_tax liabilities for by remitting dollar_figure to the irs and designating it toward the dixons’ income_tax liabilities tryco was simultaneously discharging the dixons’ principal liability and its own derivative liability for the same tax we assume that judge buch would not characterize this as double-dip- ping if tryco had remitted the tax timely and we do not see why the characterization should be different when tryco remits the tax late verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie united_states tax_court reports lect any applicable_interest and penalties tryco likewise remains liable for penalties and interest see sec_3402 sec_31_6205-1 employment_tax regs appropriate decisions will be entered reviewed by the court colvin foley gale goeke wherry kroupa gustaf- son paris morrison and kerrigan jj agree with this opinion of the court vasquez j did not participate in the consideration of this opinion goeke j concurring i agree with the opinion of the court and write simply to clarify that the credibility of peti- tioners’ testimony played no role in the opinion of the court we have no occasion in these cases to address the income_tax con- sequences of these designated payments for petitioners’ and tax years the regulations presuppose that when nonwithheld taxes are paid to the irs an employer will normally seek reimbursement from the em- ployee on or before the last day of such year by deducting such amount from the remuneration of the employee if any sec_31_6205-1 em- ployment tax regs that obviously did not happen here under these cir- cumstances tryco’s designated payments of petitioners’ income_tax liabil- ities could conceivably be characterized as corporate_distributions governed by sec_301 or as payment of additional wages which might generate additional withholding_tax liability see 279_us_716 employer’s payment of employee’s in- come tax obligation in consideration of employee’s services for employer constitutes income to employee we likewise have no occasion to address the income_tax consequences for tryco of its payments aggre- gating dollar_figure on petitioners’ behalf finally we have no occasion to con- sider the income_tax consequences for an employer that unlike tryco makes a nondesignated payment of delinquent employment_taxes under sec_3403 compare l l marine serv inc v commissioner tcmemo_1987_428 employer’s payment of employees’ share of delinquent employment_taxes not deductible under sec_162 either as compensa- tion or as an ordinary and necessary business_expense with irs field_service_advisory date employer’s payment of em- ployees’ share of delinquent employment_taxes deductible under sec_162 as an ordinary and necessary business_expense where payment achieved a proximate business benefit for employer the only issue before us is whether the irs may levy to collect petitioners’ income_tax liabilities for verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie dixon v commissioner because the issues addressed are legal not factual credi- bility of their testimony was important only to the factual findings judge holmes made as the trial judge in the com- panion memorandum opinion also released today the court is obviously aware of petitioners’ plea agreement with the u s attorney which is discussed in both the opinions issued today the opinion of the court only ref- erenced the plea agreement as the source for the tax loss figure discussed in both opinions there were no credibility findings attached to that reference in judge holmes’ memo- randum opinion the plea agreement was used in connection with the best evidence rule to serve as other evidence that reflects the content of tryco’s missing payroll documents judge holmes also made a credibility finding with regard to petitioners’ testimony the court is also aware that james dixon pleaded guilty to federal tax_evasion for united_states v dixon no 12cr00521-001 s d tex date the same year petitioners testified that they knew nothing about the non- payment of withheld taxes for tax years similarly sharon dixon was also later convicted for subsequent fed- eral tax crimes united_states v dixon no 12cr00522- s d tex date wherry kroupa morrison and lauber jj agree with this concurring opinion holmes j dissenting imagine that a check arrives at the irs from john green with a letter that says this check is to be applied to my tax bill for also please credit my friend joe black’s account for the same amount he gave me the money that let me write this check and i’d like him to benefit as well if things work as they should at the service green’s account should be credited and the suggestion that the same check should be credited for joe black’s account would cause some tittering or maybe just a puzzled look on the face of the irs employee opening the envelope and that’s more or less what happened here tryco sent in a few dozen checks together with letters saying to please pay the company’s tax bill and designated them as well as pay- ments of withheld income taxes for one or the other of the verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie united_states tax_court reports dixons the irs credited tryco’s giant unpaid employer-tax liability but did not reduce the dixons’ large income-tax liability the majority is quite right that the dixons don’t get a credit under sec_31 for payments tryco made that were not actually withheld at the source but what the majority gets wrong is the way the crediting scheme works employers get a credit under sec_3402 for employee payments whenever they’re made but employees get a credit for employer payments only when those payments are actually withheld at the source sec_1_31-1 income_tax regs here we all agree that the payments were not actually withheld at the source that should be good enough to answer the question before us because the plain language of the code and regulations does not provide the dixons with a credit dissatisfied with this plain language the majority sets up its own forge and mints a new tax_credit nowhere to be found in the code i must respectfully dissent because this court doesn’t have the power to replace a clear and explicit crediting scheme with one that we deem fair i had the dixons sent the money in themselves and told the commissioner to apply the payments toward their own income-tax liability they’d have a credit for their payments but might still be on the hook for leftover penalties or interest and so would tryco under sec_3402 but the dixons instead sent money to tryco for tryco to send to the irs tryco sent that money to the irs voluntarily and told the commissioner to apply it towards tryco’s own unpaid employment_taxes it’s what the dixons and tryco told us they intended to do and it’s what they actually did the commissioner then obeyed those instructions what colors these cases and makes the dixons look sympathetic is that the money tryco paid is money that the dixons contributed to the corporation after they took out a home-equity loan for almost a half-million dollars it was this money that they sent to tryco and had tryco pay over to the irs in date the letters that accompanied the payment told the irs exactly where to put it towards verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie dixon v commissioner form taxes of the corporation to be applied to the withheld income taxes of james r dixon or sharon dixon for each quarter of the through tax years the memo lines on the checks themselves said designated payment of taxes for each dixon the letter that tryco sent along with the date payment said something similar it was a payment of form taxes of the cor- poration for calendar_quarter and which represents the withheld income taxes of employee james r dixon and employee sharon dixon the dixons couldn’t have been much more clear-form is the employer’s quarterly federal tax_return and they told the irs to pay the taxes of the corporation the same entity that formally sent along the payment the dixons did ask the irs to apply the pay- ments to the portion of tryco’s employment-tax bill that was attributable to tryco’s failure to withhold taxes from james’s and sharon’s wages but that isn’t the same thing as asking the irs to apply the payments directly towards the dixons’ individual income-tax liabilities because tryco was asking the irs to apply the payments toward a specific part of tryco’s tax bill we even have testimony from larry campagna the dixons’ tax attorney saying that the dixons knew that they had a choice-pay their own taxes directly or have tryco pay its own taxes specifically those attributable to underwith- holding for the dixons and he explained why the dixons decided to pay tryco’s liability rather than their own campagna stated that he was afraid that had mr and mrs dixon remitted the income taxes directly for their account then the liability for tryco would not have been reduced by the payment and the government would have been asking for a double collection of the same money on the income_tax side and the employment_tax side there was something else here had the dixons simply sent the money in and told the irs to apply the payments towards their own income-tax liabilities they still would’ve been on the hook for all of the interest and penalties that in irs numerology means the fourth quarter of tax_year that statement implies a misunderstanding of sec_3402 which by giving tryco a credit for the dixons’ payment of their own taxes would have prevented double collection of the remitted amount verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie united_states tax_court reports instead contributing had accrued between the due dates of the original returns- date and 1995-and the dates that they finally paid up in date and date see sec_6622 by to tryco-their employer-and then having tryco pay it as employment_tax the dixons hoped that the irs would treat the payments as the irs treats normal withholding payments which would then erase many years of interest and penalties that’s why they chose the indirect route the money we also have the dixons’ briefs which say that the dixons gave detailed written instructions on the checks and in the cover letters that unequivocally provided for how the irs was to apply their payments and also say t he irs did not have to guess how tryco wanted the payments applied they reiterate that those instructions said that the payments were for form taxes of the corporation for all quarters during specifically those attributable to the withheld income taxes of the dixons so we know what the dixons actually asked for in their letters-for the irs to apply the payments towards tryco’s employment taxes-and we know that’s exactly what they meant to do because their lawyer explained why and their briefs hammered it home nevertheless the majority actually appears to come to two conflicting conclusions about what tryco asked the irs to do with the money it argues both that the commissioner should have reduced the dixons’ income-tax debt to the extent that tryco paid its own sec_31 provides a credit to employees against their income_tax obligation with respect to their wages if that tax is deducted and withheld at the source even if their employer failed to remit it to the government sec_1_31-1 income_tax regs that amount so withheld during any cal- endar year shall be allowed as a credit for the taxable_year beginning in such calendar_year sec_31 thus the effect of the dixons’ position would let tryco’s late payment of the withholding_tax not only satisfy their income-tax debt but also cancel the portion of that debt that consisted of compounded interest campagna testified that i don’t think that i was concerned about the interest as the trier of fact in these cases i did not find this particular part of his testimony credible the irs transcripts show that the irs fi- nally got around to crediting the dixons’ accounts in april or date by that point over dollar_figure of interest had accrued-almost of the original tax reflected on the transcripts verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie dixon v commissioner employer-tax debt and that tryco’s payment of that debt was also creditable to the dixons as payment of restitution i’ll address each in turn ii i agree with the starting point of the majority’s first argu- ment-there is overwhelming authority for the proposition that a taxpayer who submits a voluntary payment may direct which of his taxes that payment should be credited to i also don’t doubt that one person can pay another person’s taxes but what i can’t agree to is the majority’s combination of these two simple propositions to allow a taxpayer to des- ignate that its payment should reduce both its own tax debt and the debt of a third party and remember as well that the dixons’ lawyer wrote the irs after these payments were made that he wanted them rejiggered to be for slightly dif- ferent amounts and periods but the majority clearly errs in finding that the irs did not do exactly what tryco asked it to according to the irs transcripts in the record the commissioner applied the pay- ments to tryco’s employment-tax liability and gave the dixons a sec_31 credit for their income-tax liability the transcripts are typically opaque about this-they don’t say anything about sec_31 but they do show that the commissioner abated interest that accrued between the original due dates of the return and the dates of the later payments and a direct_credit to the dixons’ income taxes wouldn’t have reduced their outstanding interest he applied the payment exactly as tryco asked-toward the out- standing employment_taxes of the corporation specifically those attributable to the dixons if he hadn’t the dixons wouldn’t have ever gotten that mistaken sec_31 credit the majority defends at length-and with copious cita- tions-tryco’s right to direct the irs to apply its voluntary payment towards a specific_portion of its own tax_liability there’s nothing wrong with this-a company’s employer tax has long been seen by the courts and the commissioner to be the aggregation of numerous quarters of tax for numerous employees it’s convenient to pay it all in one lump sum the dixons’ transcripts also show that the commissioner later realized his mistake and took the credits and abatements away verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie united_states tax_court reports every so often but an employer’s total employer-tax liability is very much the sum of a large number of smaller liabilities but assuming that tryco’s payment was properly applied to its own employment-tax bill and specifically that portion that should’ve been withheld from the dixons the dixons still can’t point to a single credit under current law that would cause tryco’s payment to erase their own income-tax liability the reason is that employment_taxes and income taxes are welded together by detailed and specific language in the code and regulations sec_3403 says t he employer shall be liable for the payment of the tax required to be deducted and withheld under this chapter chapter sections and shall not be liable to any person for the amount of any such payment sec_31_3403-1 employment_tax regs emphasizes that it is employers which are required to deduct and withhold the tax under sec_3402 and which are liable for the payment of such tax whether or not it is collected from the employee by the employer emphasis added the employer’s tax_liability under sec_3403 is in other words independent of the employee’s liability under sec_1 and sec_61 to pay tax on the same wages but what happens if the employee pays the tax the answer is that the employer is off the hook- sec_3402 provides if the employer in violation of the provisions of this chapter fails to deduct and withhold the tax under this chapter and thereafter the tax against which such tax may be credited is paid the tax so required to be deducted and withheld shall not be collected from the employer the dixons need a credit under the code because they want credit for an amount_paid toward another taxpayer’s-tryco’s-tax bill they wouldn’t need a code-based credit if they had sent in the payments toward their own tax bill this bit of confusion comes up because credit can mean two different things in tax law it can mean amounts subtracted from the amount of tax otherwise owed as is the case here or it can mean the reduction in unpaid liability that occurs when a taxpayer pays his own tax and his account is credited see kovacevich v commissioner tcmemo_2009_160 wl at n sec_3402 anticipates the concern about double collection of the same tax that we expressed in whalen v commissioner tcmemo_2009_37 wl at where we suggested in what is probably dicta that an employer’s actual payment to the irs of tax that the employer verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie dixon v commissioner see also w mgmt inc v commissioner 176_fedappx_778 9th cir remanding case for us to consider in the first instance whether sec_3402 provided employer with any relief from collection of income taxes paid_by employee and if so to compute reduction in employer’s defi- ciency aff ’g in part remanding in part tcmemo_2003_162 the code doesn’t have a section like d that could rescue employees without one an employee doesn’t get a credit on his income-tax liability just by proving that the employer later paid the tax it failed to withhold the code does have sec_31 but it’s limited-an employee’s right to a withholding credit depends on whether the tax has actu- ally been withheld at the source by the employer sec_1 a income_tax regs we all agree that wasn’t done here which should have meant that we all agree that the dixons don’t meet the requirements to get the only credit that the code provides in this situation not to be discouraged by the lack of any actual credit in the code to which the dixons are entitled the majority makes one up as support for this new judge-made credit the majority gives three examples of other withholding obliga- tions- sec_3102 sec_3405 and 3406-and says that i n should have withheld could plausibly be characterized as withholding_tax under chapter with a corresponding sec_31 credit being allowed to a proper recipient for an appropriate year sec_3402 tells us that to the contrary the credit applies under the reverse circumstances ie the employer receives a credit for the employee’s actual payment of tax that the employer should have withheld but it nonetheless remains true that the employer’s liability under sec_3402 and sec_3403 for withholding taxes is separate and distinct from the employee’s liability for income taxes under sec_61 congress knows how to help employees when it wants to sec_4999 requires an employer who pays the excise_tax on excess gold- en-parachute payments to treat it as additional income-tax withholding that assures the employee of a credit under sec_31 and in effect keeps the commissioner from collecting twice sec_3402 may as a practical matter discourage the commis- sioner in some cases from pursuing the employee for taxes he’s already col- lected from the employer but if it happens the commissioner will abate the employer’s taxes administratively see internal_revenue_manual pt but again the code makes this asymmetrical there is no similar provision that lets an employee recoup payments that he’s made when his employer later makes payments toward the same liability verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie united_states tax_court reports none of these contexts does the code explicitly provide that a payee will receive toward her principal liability a credit for payments the payor makes toward its derivative liability see op ct p if this were a gap in the code the majority might have a point but a closer look at the text shows that there are no gaps let’s start with sec_3405 and sec_3406 the code does explicitly provide credit for withholding under these sections and it is in none other than the very same sec_31 that’s at issue in these cases sec_31 creates a credit for payees for amounts that payors withheld as tax under chapter sec_3405 and 3406-just like section are all a part of chapter which means that sec_3405 and sec_3406 payees are also subject_to all of the same pesky sec_31 requirements but there’s no gap in the code here- those payees should like employees get credits only when portions of the payments or wages they receive are actually withheld at the source sec_3102 which involves the fica or social_security_tax and which the majority also cites works a bit differently for most taxpayers the primary obligation to collect and pay this tax is on the employer see sec_3102 tax collected from employer sec_31_3102-1 employment_tax regs employer liable for the employee tax whether or not it is collected from the employee the regulation makes clear that the employee is also liable for the tax only u ntil collected from the employer sec_31_3102-1 employ- ment tax regs thus the majority is correct that the fica tax doesn’t work on a formal crediting system like the income_tax but only because instead of a credit there is a reduction in the amount of the liability itself as the employer pays the employee’s liability as defined by the code and regula- tions correspondingly shrinks congress did put something of a derivative liability for employers of high-wage earners into the code in enacting a higher tax_rate to help fund obamacare the code now makes an employee liable for this higher fica tax t o the extent that the amount of any_tax imposed by sec_3101 is not collected by the employer sec_3102 added by the patient protection and affordable_care_act pub_l_no sec a stat pincite but once an employee pays the tax the code expressly provides that the tax shall not be collected from the employer sec_3102 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie dixon v commissioner the majority’s last analogy is to the trust fund recovery penalty imposed by sec_6672 it claims this as yet another situation where even though the code doesn’t require it the irs doesn’t collect tax arising out of the same event from more than one person several individuals may become secondarily liable under sec_6672 for failure to discharge the same sec_3402 employer withholding_tax liability every circuit court-including the circuit_court to which these cases would likely be appealed-has concluded that this penalty is one that creates a joint_and_several_liability among responsible parties see 591_f2d_1136 5th cir while it is true that the irs says it follows a policy of not collecting more than the total sum due it from all those found to be respon- sible parties this policy simply restates a firm and deeply rooted background priniciple of common_law ie that against parties jointly and severally liable a partial satis- faction of one judgment will not prevent obtaining or enforcing another although it is everywhere agreed that the amount received must be credited pro tanto against the amount to be collected william l prosser w page keeton law of tort sec_331 5th ed restatement judgment sec_2d sec_50 cmt c same restate- ment tort sec_3d sec_25 same tax law may be the most florid and convoluted example of the displacement of the common_law by statute and regulation but even it can’t completely overgrow the general legal principles that connect all the cozy specialized gardens of the law so if the commissioner were ever to assert a right to collect a joint_and_several debt more than once he couldn’t do so without a change in the code or regulations but the dixons’ cases do not feature an irs policy and are not about joint_and_several_liability they are about sepa- rate and distinct employer secondary and employee pri- mary liabilities tryco’s sec_3402 employer tax_liability courts certainly acknowledge that delays in collection complex stat- utes of limitation and the possibility of taxpayers’ bringing a statutory re- fund suit mean that the commissioner isn’t trying to collect twice until he’s actually established his right to retain the funds that he’s collected see 784_f2d_1238 5th cir carefully explaining the need for a right to retain funds col- lected verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie united_states tax_court reports and the dixons’ sec_1 and sec_61 income-tax liability couples who file joint returns create joint_and_several_liability they might be startled to learn that we today are forcing them into such an intimate relationship with their employers and absent joint_and_several_liability i know of no code section regulation or decided case that would pre- clude the commissioner from pursuing an employee for unpaid income_tax with respect to the same wages on which an employer owes employer taxes this is just not an area where there is any room left for judge-made law the code and regulations create an intri- cate crediting scheme for employment and income taxes employers get a credit for any employee payments but employees get a credit only when those payments have actu- ally been withheld at the source sec_1_31-1 income_tax regs withholding credits are usually an excellent deal for employees-not only do they reduce an employee’s net tax bill but the code treats those taxes as a credit for the tax- able year beginning in the calendar_year when they were withheld sec_31 if we were to hold that the dixons were entitled to a credit under sec_31 on their taxes-that is that those amounts were actually with- held at the source -even though tryco made the payments only years later we would be allowing them to eliminate because of the retroactive crediting of that payment_liability for interest and additions to tax and penalties that the code computes on the basis of the time an employee’s tax has gone unpaid-despite the fact that the tax did in fact go unpaid for many years the dixons knew about that trick when they chose to structure their payment through tryco for tryco’s own taxes see supra note sec_3 and and accompanying text and i certainly wouldn’t blame them or their lawyer for trying-these are cases of first impression and it sounds kind of plausible because of all that caselaw and irs guid- ance from situations where a taxpayer is allowed to choose which of his own liabilities his money pays down but there’s just nothing in the code to support an extension of a general_rule that taxpayers can designate liabilities to situations where the liability involved is both their own and another’s verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie dixon v commissioner iii after defending at length tryco’s right to designate the payments toward its own employment-tax bill relating to a specific employee the majority puzzlingly also finds that the dixons actually provided explicit instructions that the funds were for payment of the dixons’ income_tax liabilities see op ct p the majority hangs its recharacterization of tryco’s pay- ments on the restitution language in the dixons’ date plea agreements in those agreements the dixons acknowledged that they may be required to make full res- titution for the losses sustained by the internal_revenue_service as a result of the offenses of conviction but remember that tryco had sent in the bulk of the payments- dollar_figure-back in date to reduce its employer-tax debt this language in the dixons’ later plea agreement can be nothing more than their acknowledgment that they might have to pay their own tax bill after they had already made tryco pay down some of its own consider how odd this makes this part of the majority’s holding-it’s holding that the commissioner abused his discretion by not ignoring the clear instructions tryco actually included with the payment because he should’ve known what tryco actually wanted-if only he could’ve peeked into the future at a document from a third party ie the dixons that was not yet in existence when tryco sent in the bulk of its payments it’s bad this is almost certainly form language- the fact that the court may order the defendant to pay restitution should be included in the para- graph setting out a defendant’s awareness of possible punishment see united_states attorneys’ manual tax resource manual n available at http www justice gov usao eousa foialreadinglroom usam title6 tax00019 htm last visited date in the actual judgments entered after the district_court accepted the plea deals the boxes marked restitu- tion are left unchecked the dixons submitted their final dollar_figure payment on date about four months after they signed the plea agreements nevertheless the commissioner shouldn’t be expected to disregard a taxpayer’s specific instructions in favor of ambiguous language in a document belonging to a third party the same point is true of the dixons’ effort to get the commis- sioner to rejigger crediting of the payments after tryco had sent them in the dixons asked the commissioner to reallocate money that they’d origi- nally designated to apply to tryco’s taxes-dollar_figure to dollar_figure continued verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie united_states tax_court reports enough to require the commissioner’s clerks to be mind readers but with this holding we’re requiring them to build time machines too iv the majority glosses over some of the other tax con- sequences of its decision today the dixons had to contribute dollar_figure to tryco because tryco wasn’t doing much business anymore the dixons were controlling shareholders and their capital contributions would have increased their bases in the tryco stock see sec_351 applies to controlling shareholder a see also sec_1016 commis- sioner v fink 483_us_89 same for noncontrol- ling shareholders love v commissioner tcmemo_2012_166 wl at sec_1_1016-2 income_tax regs tryco’s employment-tax burden is smaller to the extent of the payments that it made but it is still so large that the company stock may still be worthless manufacturing a tidy loss for the dixons when the dixons eventually abandon or sell tryco they’ll get a bigger loss than they otherwise would have because of their increased bases and we shouldn’t forget that tryco was the dixons’ employer as the majority acknowledges see op ct note employers that pay their employees’ bills are treated as if they were paying wages instead see 279_us_716 but tryco’s pay- ments were in and meaning the dixons have untaxed income for and years for which assess- ment is now barred by the statute_of_limitations assuming that the dixons began filing their tax returns on time we also shouldn’t forget that paying wages-this time in the form of paying tax bills-also comes with its own withholding_tax obligations for tryco under sec_3403 which it once again won’t have fulfilled v if the dixons wanted to pay their own tax_liability they could have and should have sent the checks to the irs to and dollar_figure to the majority seems to let this work too even though there is no authority anyone has cited requiring the irs to allow a taxpayer to later change its designation once it’s made verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie dixon v commissioner directly with a letter stating that the payments were for their own income-tax liability that should have created a credit for tryco under sec_3402 alternatively the dixons could have used tryco as a mere agent to pay their own income-tax liability what they could have gained from sending the money through their corporation first is unclear but they’d still have their own tax bill wiped out and tryco’s tax bill would be reduced an equal amount under sec_3402 they’d just need to be clear about what debt they were trying to pay and the irs would obey the dixons did what they did because they were swinging for the fences- they wanted to reduce tryco’s employment-tax bill reduce their own income-tax liabilities bump up their bases in prob- ably worthless tryco stock and use sec_31 to erase many years of penalties and interest i don’t blame them for trying-the law was and after today will remain unclear i do also acknowledge that in situations like this one the result i’m advocating may seem harsh but congress in its wisdom created an asymmetric crediting scheme if the dixons had paid their tax debt directly they would have cre- ated a credit for tryco under sec_3402 without quali- fication but the reverse isn’t true even though tryco paid its tax debt with the dixons’ capital_contribution it can’t create a credit for the dixons because its payment was late i do note that the money that the dixons contributed to tryco and that tryco then paid over does reduce the giant employment and withholding_tax debt that tryco owes and that if the dixons were ever held to be responsible parties for the original nonpayment of tryco’s taxes would reduce that part of their debt to the government that may not be fair or even logical but it is unambig- uously what the dixons asked the irs to do and what the unambiguous language of the code requires here this court doesn’t have the power to rewrite it or the unbridled discre- tion to do whatever we deem fair i must respectfully dis- sent halpern and buch jj agree with this dissent buch j dissenting i join judge holmes’ dissent wherein he correctly observes that the relevant statutory scheme does verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie united_states tax_court reports not allow tryco to designate a payment for its own benefit and also for the benefit of the dixons i write separately to address two other sources of authority that the majority cites administrative authority the majority cites a series of revenue rulings and a rev- enue procedure for the proposition that voluntary partial payments of assessed tax penalties and interest are to be applied as the taxpayer designates see op ct p this statement so far as it goes is unremarkable but the majority stretches that guidance well beyond its terms and then citing 119_tc_157 attempts to hold respondent to a position that is not taken in any of the cited guidance where there is a linear progression of guidance it is per- haps best to start at the beginning which in this instance is an income_tax ruling from at the time interest was deductible for individuals and businesses and the irs addressed the question of whether a taxpayer who made a lump-sum payment in compromise of tax penalties and interest could deduct interest where that lump-sum pay- ment was less than the principal deficiency the irs held that no part of that lump-sumpayment could be deducted as interest i t 1947_1_cb_15 what is clear is that this ruling dealt only with the question of interest deductions it appeared under the heading in the cumulative bulletin sec_23 - deductions from gross_income interest revrul_58_239 1958_1_cb_94 likewise dealt with the issue of interest deductions that ruling reaffirmed i t supra but it went on to explain that an undesignated partial payment would be applied first to tax then penalties and then interest and where there are liabilities for multiple years the payment would be applied to the earliest year first what does this have to do with the designation of a payment it was this ruling that began the irs’ practice of allowing taxpayers to designate that their payments be applied to specific liabilities the rule was quite specific where additional taxes penalty and interest are assessed for one or more years against a taxpayer whose income is reported on the cash verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie dixon v commissioner method_of_accounting a partial payment thereon tendered to and accepted by the district_director of internal revenue with specific direc- tions by the taxpayer as to its application will be applied as a general_rule in accordance with such directions the amount of interest satisfied by such a partial payment will be deductible in computing taxable_income for the year in which the payment is made rev_rul c b pincite this ruling addressed only the issue of the deductibility of interest by a taxpayer making a partial payment it had absolutely nothing to do with the ability to designate a pay- ment toward a third party’s liability again if the plain lan- guage of the ruling was not clear enough the ruling appears in the cumulative bulletin under a section headed sec- tion - interest with a subheading also sec_6601 which is a reference to the code section for underpayment interest see revrul_58_239 c b pincite next came revrul_73_305 1973_2_cb_43 which super- seded revrul_58_239 supra the issue in that ruling relates to the application by the internal_revenue_service of a partial payment of tax penalty and interest assessed for one or more taxable periods made by a taxpayer regularly employing the cash_receipts_and_disbursements_method of accounting the specific question is whether the interest if any satisfied by such payment is deductible for federal_income_tax purposes in the year in which it is paid rev_rul c b pincite again the issue was interest deductions and again if the issue was not clear enough from the ruling itself it was fur- ther emphasized by the major heading in the cumulative bulletin under which the ruling was printed sec_163 - interest revrul_73_305 c b pincite the sub- heading again narrowed it to c f_r interest_deduction in general id c b pincite as the court notes this ruling explicitly stated that it did not apply to withheld employment_taxes that limitation was lifted with revrul_79_284 1979_2_cb_83 at the risk of being redundant this ruling also falls under the heading sec_163 -interest and the sub- heading sec_1_163-1 interest_deduction in general which brings us to revproc_2002_26 2002_1_cb_746 this is the last in the line of administrative guidance addressing this issue and it superseded those that came verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie united_states tax_court reports before it its text continues to address the issue of the ordering of payments the revenue_procedure concludes if any part of a payment is applied to interest under the rules set forth in this revenue_procedure the amount applied to interest is treated for purposes of sec_163 of the code as interest_paid in the year in which the payment is made under sec_163 interest_paid or accrued in a taxable_year may be deducted in calculating taxable_income for the year except to the extent such interest is personal_interest as defined in sec_163 and sec_1_163-9t of the income_tax regulations or is otherwise dis- allowed under applicable provisions of the internal_revenue_code and income_tax regulations id sec_3 c b pincite what is clear throughout the history of these revenue rulings and this final revenue_procedure is that the irs was addressing one issue and one issue only the deductibility of a partial payment of tax penalties and interest there is no statement in any of these revenue procedures that the irs agrees to accept the designation of a payment against both the taxpayer’s liability and that of a third party rauenhorst rightly holds that the commissioner should be held to positions taken in published guidance but in that case respondent’s position directly contradicted his long-standing and clearly articulated administrative posi- tion rauenhorst v commissioner t c pincite citing 88_tc_529 aff ’d 851_f2d_1492 d c cir here the majority forges a posi- tion that is neither longstanding nor clearly articulated by the commissioner in any published guidance and then holds the commissioner to that position rauenhorst does not go that far judicial authority the majority’s citation of judicial sources of authority starts with an unremarkable statement the principle that the irs must honor a taxpayer’s designation of a voluntary tax payment has been recognized repeatedly by the courts see op ct p and the court then acknowledges we have discovered no case addressing the specific fact pattern involved here where a taxpayer designates a voluntary pay- ment toward the income_tax_liability of a named third party id unfortunately the majority then cites a litany of cases as if they supported the court’s position they do not verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie dixon v commissioner the court begins with 495_us_545 in that case the supreme court held that a bankruptcy court has the authority to designate to which among several liabilities a court-ordered payment must be applied citing the same administrative guidance discussed above the supreme court merely observed what irs policy permits-the designation of a voluntary payment id pincite the supreme court’s holding is unrelated to that point it held that the bankruptcy code gives bankruptcy courts broad authority to modify creditor-debtor relation- ships including ordering the irs to apply payments in a spe- cific manner among the liabilities of the debtor id pincite this is not even analogous to the facts before us the fifth circuit authority cited by the majority is no more apt in 808_f2d_411 5th cir the plaintiff argued that the irs should have applied certain payments to withholding taxes and not to the employer’s share of the federal_insurance_contributions_act fica_taxes the plaintiff lost on the facts the court con- cluded that the payments had not been unambiguously des- ignated to withholding taxes but throughout the opinion the court of appeals’ focus is the application of a payment amongst the taxpayer’s liabilities not the liabilities of a third party the paragraph discussing the application of voluntary payments makes this clear it is well established that in the absence of a direction by the taxpayer the irs can apply a payment to any outstanding tax_liability of the tax- payer the irs has announced its intention to follow this practice in applying employment_tax deposits this circuit has approved the applica- tion of corporate funds to fica employers’ tax_liabilities before applying the funds to withholding taxes in the absence of a direction by the tax- payer but if a taxpayer directs that a payment be applied in a certain manner the irs must abide by the taxpayer’s direction id pincite emphasis added internal citations omitted only by pulling this last quoted sentence out of context is the majority able to cite wood for support in fact all of the cases cited by the majority stand for the same unremarkable proposition when a taxpayer makes a partial payment the taxpayer may designate that the pay- ment be applied to specific liabilities amongst multiple out- standing liabilities of the taxpayer that is not the case before us verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie united_states tax_court reports conclusion here tryco and the dixons want to designate that a pay- ment be applied simultaneously to two separate liabilities judge holmes’ dissent correctly observes that such a des- ignation is not supported by the statutory scheme it is also not supported by either administrative or judicial authority by using rauenhorst to hold the commissioner to a position he has never adopted the court goes too far and the caselaw provides no support for the double-dipping that the opinion of the court allows as a result i must dissent halpern and holmes jj agree with this dissent f verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb dixon jamie
